—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The detailed misbehavior report constitutes substantial evidence to support the determination that petitioner violated inmate rule 106.10 (7 NYCRR 270.2 [B] [7] [i] [refusing to obey a direct order]; see, People ex rel. Vega v Smith, 66 NY2d 130, 139). Petitioner’s contrary version of the incident raised a credibility issue for the Hearing Officer to resolve (see, Matter of Polite v Goord, 248 AD2d 1017). The Hearing Officer properly refused to call four witnesses requested by petitioner. There was no showing that they witnessed the argument between petitioner and the correction officer, and thus the Hearing Officer properly determined that their testimony would not be relevant (see, Matter of Ortiz v Rourke, 241 AD2d 962, 963). Petitioner’s contention that the Hearing Officer was biased is without merit (see, Matter of Dawes v Selsky [appeal No. 2], 242 AD2d 907). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Denman, P. J., Green, Hayes, Callahan and Balio, JJ.